     Case 6:20-cv-01004-SAC-TJJ Document 58 Filed 12/02/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SENTRY INSURANCE A MUTUAL
COMPANY AS SUBROGEE OF
H&R PARTS CO., INC.,

                  Plaintiff,

      v.                                               No. 20-1004-SAC-TJJ

TPI CORPORATION and
CHROMALOX, INC.,

                  Defendants.


                          MEMORANDUM AND ORDER

            The case comes before the court on the motion (ECF# 57) by

the plaintiff Sentry Insurance A Mutual Company as subrogee of H&R Parts

Co., Inc. (“Sentry”) for leave to file under seal its response to the defendant

Chromalox, Inc.’s (“Chromalox’s”) motion to dismiss for lack of jurisdiction

(ECF# 42). The court had granted Sentry additional time (ECF# 54) to file

its response and to conduct discovery as outlined in the Magistrate Judge’s

order of September 23, 2020, (ECF#52). In its motion to file under seal,

Sentry explains that it deposed Chromalox’s Vice President of Professional

Services and that Chromalox has designated the deposition as “confidential”

making it subject to the protective order (ECF# 21). Sentry seeks to file

under seal its response, the deposition, and the exhibits to the deposition.




                                       1
      Case 6:20-cv-01004-SAC-TJJ Document 58 Filed 12/02/20 Page 2 of 4




Sentry offers no arguments for sealing but files this motion to comply with

the protective order.

             The protective order provides:

      Nothing in this Order will be construed as a prior directive to allow any
      document to be filed under seal. The mere designation of information
      as confidential pursuant to this Order is insufficient to satisfy the
      court’s requirements for filing under seal in light of the public’s
      qualified right of access to court dockets. The parties understand that
      the requested documents may be filed under seal only with the
      permission of the court after proper motion.

ECF# 21, ¶ 7. Sentry’s motion is insufficient for this court to seal its

response, deposition, and deposition exhibits. “That a party’s request to seal

‘is unopposed or that it refers to material protected from disclosure by a

protective order is not, in itself, sufficient basis for this Court to seal.’”

Bullard v. Goodyear Tire and Rubber Co., No. 09-4024-SAC, 2011 WL

5248085, at *1 (D. Kan. Apr. 12, 2011) (quoting Carefusion 213, LLC v.

Professional Disposables, Inc., 2010 WL 2653643 (D. Kan. Jun. 29, 2010).

The higher standard for sealing is well stated in Carefusion 213:

      It is well settled that federal courts recognize a common-law right of
      access to judicial records. This right derives from the public's interest
      in understanding disputes that are presented to a public forum for
      resolution and is intended to assure that the courts are fairly run and
      judges are honest. This public right of access, however, is not
      absolute. Because federal district courts have supervisory control over
      their own records and files, the decision whether to allow access to
      those records is left to the court's sound discretion. In exercising that
      discretion, the court must consider the relevant facts and
      circumstances of the case and balance the public's right of access,
      which is presumed paramount, with the parties' interests in sealing the
      record or a portion thereof. Documents should be sealed only on the
      basis of articulable facts known to the court, not on the basis of
      unsupported hypothesis or conjecture.

                                          2
      Case 6:20-cv-01004-SAC-TJJ Document 58 Filed 12/02/20 Page 3 of 4




Carefusion 213, 2010 WL 2653643 at *1 (footnotes, quotation marks and

citations omitted). “A party seeking to file court records under seal must

overcome a presumption, long supported by courts, that the public has a

common-law right of access to judicial records.” Eugene S. v. Horizon Blue

Cross Blue Shield of N.J., 663 F.3d 1124, 1135 (10th Cir. 2011). As the

party designating the deposition and exhibits as confidential and presumably

opposing their disclosure and use in Sentry’s response, the court looks to

Chromalox to overcome this presumption. It “must articulate a real and

substantial interest that justifies depriving the public of access to the records

that inform our decision-making process.” Id. at 1135-36. Specifically, the

party “must come forward with evidence as to the nature of the public or

private harm that would result if it were so filed.” Heartland Surgical

Specialty Hosp., LLC v. Midwest Div., Inc., 2007 WL 101858, at *5

(D.Kan.2007).

            Chromolax shall have ten days to file its position on sealing

Sentry’s response and the deposition/exhibits, and if sealing is requested,

then to demonstrate any alleged harm from publicly filing each consistent

with the authorities discussed above. Chromolax also should discuss the

option of sealing only portions of these filings.

            IT IS THEREFORE ORDERED that Sentry’s motion for leave to file

under seal is taken under advisement with Chromolax having ten days to file




                                        3
     Case 6:20-cv-01004-SAC-TJJ Document 58 Filed 12/02/20 Page 4 of 4




its position on sealing and to carry its burden to support the sealing of any

requested filings or portions thereof.

            Dated this 2nd day of December, 2020, Topeka, Kansas.


                                     /s Sam A. Crow___________________
                                     Sam A. Crow, U.S. District Senior Judge




                                         4
